DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/4/19 and 12/4/20 have been considered by the examiner and made of record in the application file.
Election/Restrictions
Applicant's election with traverse of claims 1-6, 8-15, 17, 18, 20 in the reply filed on 2/3/21 is acknowledged.  This is found persuasive and claims 1-6, 8-15, 17, 18, 20 are examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 14, the claims stated “a second type of uplink”, however, the is no “first type of uplink” in the claim 1.
	Dependent claims 15, 17, 18 are rejected for the same reason.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 20 are rejected under 35 U.S.C. 103 as being unpatentable over YU et al (US 2020/0068600) in view of Englund et al (US US 20100113057).
As to claim 1, YU et al teaches a method in a user equipment (figure 3, terminal device)), comprising:
determining a type of Scheduling Request (SR) being triggered by a buffer status change (step 101);
sending the SR to a base station on a corresponding type of an uplink control channel (step 102, 105); and
sending the SR to the base station on a second type of uplink control channel. (step 108).	 
YU et al fails to teach determining that no grant of a first type of uplink data channel is received within a predetermined number of transmissions on the first type of uplink control channel after sending the SR on the first type of uplink control channel. Englund et al teaches determining that no grant of a first type of uplink data channel is received within a predetermined number of transmissions on the first type of uplink control channel after sending the report3 on the first type of uplink control channel (paragraph 33).  Therefore, it would have been obvious to a person of ordinary skill in 
As to claim 8, Englund et al teaches method of claim 1, further comprising: receiving a grant for a corresponding type of an uplink control channel; and sending, on the granted uplink control channel ( Englund et al ‘s paragraph 33), a Buffer Status Report ( YU et al ‘s paragraph 14).
	As to claim 20, the claim is an apparatus claim of claim 1; therefore, the claim is interpreted and rejected as set forth as claim 1.
7.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over YU et al (US 2020/0068600) and Englund et al (US US 20100113057) in view of Cheng et al (US (2015/0201388).
As to claim 13, the prior arts teaches the method of claim 1, the prior arts fails to teach the first type of uplink control channel is short Physical Uplink Control CHannel (sPUCCH), the second type of uplink control channel is Physical Uplink Control CHannel (PUCCH), and/or, the first type of uplink data channel is short Physical Uplink Shared CHannel (sPUSCH).  Cheng et al teaches the first type of uplink control channel is short Physical Uplink Control CHannel (sPUCCH), the second type of uplink control channel is Physical Uplink Control CHannel (PUCCH), and/or, the first type of uplink data channel is short Physical Uplink Shared CHannel (sPUSCH). (paragraph 4).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Cheng et al into .
Allowable Subject Matter
Claims 2- 6, 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 2-6, 9-12, the prior arts fails to teach further comprising if it is determined that an SR is triggered by a buffer status change of a delay-critical data which needs a short Transmission Time Interval (sTTI), the SR is sent to a base station on a first type of uplink control channel designed for sTTI OR  if it is determined that an SR is triggered by a buffer status change of a non-delay-critical data which needs a legacy Transmission Time Interval (TTI), the SR is sent to the base station on a second type of uplink control channel designed for legacy TTI ..etc..
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
	March 24, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642